Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 9-11 of Remarks filed on 12/10/2020, Applicant’s arguments have been fully considered but they are not persuasive.
Maggenti discloses a structure that is recited in claim 1, which arbitrates between a first communication device having floor control in a group communication network and a second communication device competing for floor control provides receiving a floor-control request from the second communication device, comparing respective priority levels of the first communication device and the second communication device, and granting floor control to the second communication device if the second communication device has a higher or equal priority level. In one embodiment, the controller receives the request for floor control from a push-to-talk (PTT) device (Abstract). The granting of floor request is based on which device has a higher or equal priority. The deficiency of priority levels of call types, namely, imminent, emergency, or normal call is taught by 3GPP.
On pages 11-13 of the Remarks, Applicant’s arguments have been fully considered but they are not persuasive.
3GPP indeed teaches that, in at least, page 35, Sec. 6.2.4.3.5, 1b: if the floor request is a broadcast group call, system call, emergency call or an imminent peril call, shall include a Floor Indicator field indicating the relevant call types; and page 63, upgrading a call to an emergency call or an imminent peril call is done in the application and signaling plane using SIP. Upgrading involves switching from a normal call to an emergency or imminent call. It is noted that any of the call types can be included in the floor requests and it is up to the controller or server to decide granting or denying the floor request based on the urgency or priority of the request. For instance, upgrading a call to an emergency call or imminent peril call is done using SIP, whereas this is to cure the deficiency of and improve Maggenti’s disclosure. The call types are clearly taught by 3GPP and are readily available to modify Maggenti to result in the claimed features in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maggenti (US 20020077136) in view of 3GPP TS 24.380 V13.1.1 June 2016 Mission Critical PTT (MCPTT) media plane control.

Regarding claim 1, Maggenti discloses that “A method of for managing[[,]] a floor request in a m[[M]]ission c[[C]]ritical p[[P]]ush t[[T]]o t[[T]]alk (MCPTT) service, the method comprising: receiving a floor request message from a first floor participant (Maggenti, Fig. 2 and [0096]: CM 104 is a server, and … The net membership list defines the set of users who may request to join the net as participants and associated net specific privileges; also see Claim 7) and (3GPP, pages 189, 190, Figures A.3.3-1 and A.3.4-1, "Floor control server in a MCPTT server ... "; page 191, Figure A. 3.5-1, "MCPTT floor control server …; and  pages 189, 190, 191, Figures A.3.3-1, A.3.4-1 and A.3.5-1: Floor Request); determining whether to grant a floor request, based on the effective priority of the floor request message (Maggenti, Fig. 2 and [0096]: …Fields also include the user net priority level, which is the user's priority level to be used by the net's PTT arbitration algorithm in resolving PTT conflicts..; also see Claim 1).”
Maggenti does not explicitly disclose determining an effective priority of the floor request message[[,]] based on at least one of and the input parameters of the second floor participant comprise at least one of a floor priority parameter, a participant type parameter, or a call type parameter in the floor request message based on the effective priority of the floor request message, wherein is granted [[when]] in case that the call type parameter of the floor request message indicates an emergency call type and the call type parameter of the second floor wherein the floor request is queued or denied in case that the call type parameter of the floor request message indicates the normal call type and the call type parameter of the second floor participant indicates the imminent-peril call type or the emergency call type, wherein the floor request is granted in case that the call type parameter of the floor request message indicates the imminent-peril call type and the call type parameter of the second floor participant indicates the normal call type, and wherein the floor request is queued or denied in case that the call type parameter of the floor request message indicates the imminent-peril call type and the call type parameter of the second floor participant indicates the emergency call type.
3GPP teaches that “determining an effective priority of the floor request message[[,]] based on at least one of (3GPP, page 19, Sec. 4.1.1.4 Determine floor priority: The floor control server can determine how to handle a received Floor Request message using a number of input parameters. Examples of input parameters that the floor control server can use are: 1. the floor priority, 2. the participant type, 3. the type of call, 4. …, wherein it is construed that the floor request containing, for example, the floor priority has to compare with the priority of the current floor controller and thus at least one of the input parameters of the floor request and the current floor controller are based upon), wherein the input parameters of the floor request message and the input parameters of the second floor participant comprise at least one of a floor priority parameter, a participant type (3GPP, page 19, Sec. 4.1.1.4 Determine floor priority: The floor control server can determine how to handle a received Floor Request message using a number of input parameters. Examples of input parameters that the floor control server can use are: 1. the floor priority, 2. the participant type, 3. the type of call, 4. …); and determining whether to grant a floor request[[,]] in the floor request message based on the effective priority of the floor request message, wherein is granted [[when]] in case that the call type parameter of the floor request message indicates an emergency call type and the call type parameter of the second floor participant indicates an imminent-peril call type or a normal call type (3GPP, in at least page 52, Sec. 6.3.4.4.2: the floor control arbitration logic in the floor control server: 1. shall send a Floor Granted message to the requesting floor participant. The Floor Granted message: a. shall include the value of timer T2 (Stop talking)in the Duration field; b. shall include the granted priority in the Floor priority field; c. if a Track Info field is stored, shall include the received Track Info field; and d. if a group call is a broadcast group call, system call, emergency call or an imminent peril call, shall include the Floor Indicator field with an applicable indication, wherein it is construed that imminent peril call is based upon to grant the floor; and also 7.2.3.5.6), wherein the floor request is queued or denied in case that the call type parameter of the floor request message indicates the normal call type and the call type parameter of the second floor participant indicates the imminent-peril call type or the emergency call type (3GPP, page 35, Sec. 6.2.4.3.5, 1b: if the floor request is a broadcast group call, system call, emergency call or an imminent peril call, shall include a Floor Indicator field indicating the relevant call types; and page 63, NOTE 2: Initiating a broadcast group call is done in the application and signaling plane using SIP. Initiating or upgrading a call to an emergency call or an imminent peril call is done in the application and signaling plane using SIP, wherein it is noted that any of the call types can be included in the floor requests and it is up to the controller or server to decide grant or deny the floor request based on the urgency or priority of the request), wherein the floor request is granted in case that the call type parameter of the floor request message indicates the imminent-peril call type and the call type parameter of the second floor participant indicates the normal call type (3GPP, page 63, NOTE 2: Initiating a broadcast group call is done in the application and signaling plane using SIP. Initiating or upgrading a call to an emergency call or an imminent peril call is done in the application and signaling plane using SIP, wherein it is noted that any of the call types can be included in the floor requests and it is up to the controller or server to decide grant or deny the floor request based on the urgency or priority of the request), and wherein the floor request is queued or denied in case that the call type parameter of the floor request message indicates the imminent-peril call type and the call type parameter of the second floor participant indicates the emergency call type (3GPP, page 35, Sec. 6.2.4.3.5, 1b: if the floor request is a broadcast group call, system call, emergency call or an imminent peril call, shall include a Floor Indicator field indicating the relevant call types; and page 63, NOTE 2: Initiating a broadcast group call is done in the application and signaling plane using SIP. Initiating or upgrading a call to an emergency call or an imminent peril call is done in the application and signaling plane using SIP, wherein it is noted that any of the call types can be included in the floor requests and it is up to the controller or server to decide grant or deny the floor request based on the urgency or priority of the request).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 3GPP’s teaching in the method of Maggenti so that Mission critical communication services are services that require preferential handling compared to normal telecommunication services, e.g. in support of police or fire brigade. Floor control provides a mechanism for managing the right to transmit at a point in time during an MCPTT call (page 15, Scope).

Regarding claim 4, 3GPP further teaches that “The method of claim 1, wherein of the floor request message is indicated by [[the]] a floor indicator field of the floor request message comprises the normal call type, the imminent- peril call type, or [[and]] the emergency call type (3GPP, page 35, Sec. 6.2.4.3.5, 1b: if the floor request is a broadcast group call, system call, emergency call or an imminent peril call, shall include a Floor Indicator field indicating the relevant call types).”

Regarding claim 5, 3GPP further teaches that “The method of claim 4, wherein determining the effective priority further comprises: checking presence of a floor priority field of the floor request message, the floor priority field including a value of the floor priority parameter; and determining whether a floor priority of the floor request message[[,]] is greater than a floor priority of the second floor participant in case that the floor priority field is present (3GPP, page 37, Sec. 6.2.4.4.5, 1a: if a different priority than the normal priority is required, shall include the Priority-level field with a value not higher than negotiated with the floor control server as specified in sub-clause 4.3.3, wherein the lowest or highest value is a design choice to determine which has the higher priority).”


Regarding claim 9, Maggenti discloses “(Several servers in Figs. 11-14 and in [0012]: … processor, receiver, transmitter,…);” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.

Regarding claim 17, 3GPP further teaches that “The method of claim [[6]]1, wherein queued in case that [[the]] queuing of the floor request is enabled, or is denied [[when]] in case that the queuing of the floor request is disabled (3GPP, page 16, Passive floor request queue: The floor request queue used by the non-controlling MCPTT function to store received Floor Request messages for monitoring purposes; and page 18: 2. If this request does not have higher priority and floor request queueing is not used the floor control server rejects this request by sending a Floor Deny message to the requester. Then a reject indication (reject tone) is generated for the user. The ongoing talk burst continues. 3. If request queueing is used the floor control server sends Floor Queue Position Info message indicating that there is no permission but the request is queued for potential permission when the current talk burst ends. Then a "queued" indication is generated for the user. The ongoing talk burst continues).”

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 17 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648